Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
Woodhams (EP0102145) teaches composite compositions with 100 parts of polypropylene, 0 to 50 parts of mica, and 2.33 parts of maleated polypropylene wax. (See Example 5 Table 1 (page 5)).  All the examples with mica present (a non-zero amount) are relevant to the analysis below.
Mica is taught as a particulate filler and the polypropylene is taught as a matrix (page 6 1st paragraph).
Therefore, the mica reads over the particulate material that is uniformly dispersed (see page 6 1st paragraph closer to the end of the paragraph); page 7 entire page for mica particulates)
Therefore, based on the 100 parts of polypropylene compared to the lesser amount of wax and mica present in the compositions and the teaching matrix of polypropylene along with uniform dispersion, one of ordinary skill in the art is reasonably suggested the polypropylene is a matrix material with mica and the wax uniformly dispersed throughout the matrix.  In other words, the mica and wax are homogenously dispersed in the polypropylene matrix.  As such, the wax is homogenously mixed in the polypropylene matrix forming its own homogenous matrix of polypropylene and wax.  

The mica anticipates the particulate filler of Claim 1.
The wax anticipates the wax of Claim 1.
Melt mixing of the three components is taught on page 6 1st paragraph which would anticipate the method of Claim 12.
The homogenous nature of the composite discussed above demonstrates that such a morphology, along with the type of thermoplastic material recited by Claim 1 and Claim 12 and its dependent claim is known in the art and cannot, therefore, be asserted as a special technical feature.  As such, without a special technical feature searching for the below species is considered a search burden.
The species are as follows: 
Species A, type of thermoplastic and wax matrix: Applicant is required to elect a type of matrix condition as homogenous or heterogeneous.  Such species are mutually exclusive and, thus, a priori to each other as one cannot be considered to read on the other.
Species B, major and minor materials of a homogenous or heterogeneous matrix.  The choices of wax major and thermoplastic minor (or dispersed phase) vs thermoplastic major and wax minor are mutually exclusive and, thus, a priori to each other as one cannot be considered to read on the other.
Species C, type of thermoplastic material.  Applicant is required to elect a type of thermoplastic material to which to narrow the claims for prosecution and may elect from any material recited by a claim or one found in the as-filed specification.
 

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 1 and 15 as discussed above.

A telephone call was made to Susan Wolffe on April 26, 2021 to request an oral election to the above restriction requirement, but did not result in an election being made.    Applicant’s representative requested a written restriction requirement.

The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299.  The examiner can normally be reached on 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1032.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Christopher M Rodd/Primary Examiner, Art Unit 1766